           Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
NEW FORTUNE, INC.,                       :
                            Plaintiff,   :
                                         : Case No.: 1:20-cv-04883 (DLC) (KNF)
                - against -              :
                                         :
APEX LOGISTICS INTERNATIONAL (CN) LTD., :
AND AEROFLOT RUSSIAN AIRLINES            :
                                         :
                            Defendants.  :
                                         :
------------------------------------- x

              ANSWER OF DEFENDANT AEROFLOT RUSSIAN AIRLINES
                         TO PLAINTIFF’S COMPLAINT

       Defendant AEROFLOT RUSSIAN AIRLINES (“Aeroflot”) by and through its attorneys,

CONDON & FORSYTH LLP, hereby answers Plaintiff’s Complaint (the “Complaint”) as

follows:

       1.      The allegations contained in Paragraph “1” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “1” is intended to or could be

construed as asserting factual allegations directed at Aeroflot and a specific admission or denial is

deemed necessary, Aeroflot denies knowledge or information sufficient to form a believe as to the

truth of the allegations contained in Paragraph “1” except admits that this action arises out of an

international shipment of cargo.

       2.      The allegations contained in Paragraph “2” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “2” is intended to or could be

construed as asserting factual allegations directed at Aeroflot and a specific admission or denial is

deemed necessary, Aeroflot denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “2” of the Complaint.


                                                 1
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 2 of 11




       3.      Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “3” of the Complaint.

       4.      Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “4” of the Complaint.

       5.      Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “5” of the Complaint.

       6.      Aeroflot denies the allegations contained in Paragraph “6” of the Complaint as

stated except admits that Aeroflot is a foreign air carrier existing under the laws of Russia and is

engaged in the business of transportation of passengers and cargo by air.

       7.      The allegations contained in Paragraph “7” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “7” is intended to or could be

construed as asserting factual allegations directed at Aeroflot and a specific admission or denial is

deemed necessary, Aeroflot denies the allegations contained in Paragraph “7” except admits that

Plaintiffs’ claims arise out of an international shipment of cargo and are governed by the

Convention for the Unification of Certain Rules Relating to International Carriage by Air,

concluded at Montreal, Canada on May 18, 1999, reprinted in S. Treaty Doc. 106-45, CCH Av. L.

Rep. ¶ 27,400-59, 1999 WL 33292734 (1999) (the “Montreal Convention”).

       8.      Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “8” of the Complaint.

       9.      Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “9” of the Complaint.

       10.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “10” of the Complaint.



                                                  2
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 3 of 11




       11.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “11” of the Complaint.

       12.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “12” of the Complaint.

       13.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “13” of the Complaint.

       14.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “14” of the Complaint.

       15.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “15” of the Complaint.

       16.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “16” of the Complaint.

       17.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “17” of the Complaint.

       18.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “18” of the Complaint.

       19.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “19” of the Complaint.

       20.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “20” of the Complaint.

       21.     Aeroflot denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “21” of the Complaint.

       22.     The allegations contained in Paragraph “22” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “22” is intended to or could
                                                 3
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 4 of 11




be construed as asserting factual allegations directed at Aeroflot and a specific admission or denial

is deemed necessary, Aeroflot denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “22” of the Complaint.

       23.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “23” of the Complaint.

       24.     Aeroflot denies the allegations contained in Paragraph “24” of the Complaint

except admits that the April 27, 2020 scheduled places of departure and arrival for Aeroflot

Flight SU209 was Shanghai and Moscow, respectively.

       25.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “25” of the Complaint.

       26.     Aeroflot denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “26” of the Complaint.

       27.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “27” of the Complaint.

       28.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “28” of the Complaint.

       29.     The allegations contained in Paragraph “29” of the Complaint consist of conclusions

of law to which no response is required and/or are not directed at Aeroflot. To the extent that

Paragraph “29” is intended to or could be construed as asserting factual allegations directed at

Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph “29”

of the Complaint.

       30.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “30” of the Complaint.
                                                  4
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 5 of 11




       31.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “31” of the Complaint.

       32.     The allegations contained in Paragraph “32” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “32” is intended to or could

be construed as asserting factual allegations directed at Aeroflot and a specific admission or denial

is deemed necessary, Aeroflot denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph “32” of the Complaint.

       33.     The allegations contained in Paragraph “33” of the Complaint consist of

conclusions of law to which no response is required and/or are not directed at Aeroflot. To the

extent that Paragraph “33” is intended to or could be construed as asserting factual allegations

directed at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph “33” of the Complaint.

       34.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “34” of the Complaint.

       35.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “35” of the Complaint.

       36.     The allegations contained in Paragraph “36” of the Complaint consist of conclusions

of law to which no response is required. To the extent that Paragraph “36” is intended to or could

be construed as asserting factual allegations directed at Aeroflot and a specific admission or denial

is deemed necessary, Aeroflot denies the allegations contained in Paragraph “36” of the Complaint.

       37.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “37” of the Complaint.



                                                 5
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 6 of 11




       38.     The allegations contained in Paragraph “38” of the Complaint consist of

conclusions of law to which no response is required. To the extent that Paragraph “38” is

intended to or could be construed as asserting factual allegations directed at Aeroflot and a

specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “38” of the Complaint.

       39.     Answering Paragraph “39” of the Complaint, Aeroflot incorporates by reference its

responses to Paragraphs “1” through “38,” inclusive, of this Answer as if fully set forth herein.

       40.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “40” of the Complaint.

       41.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “41” of the Complaint.

       42.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “42” of the Complaint.

       43.     Aeroflot denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “43” of the Complaint.

       44.     The allegations contained in Paragraph “44” of the Complaint consist of conclusions

of law to which no response is required. To the extent that the allegations contained in Paragraph

“44” are intended to or could be construed as asserting factual allegations directed at Aeroflot and a

specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “44” of the Complaint.

       45.     The allegations contained in Paragraph “45” of the Complaint consist of conclusions

of law to which no response is required. To the extent that the allegations contained in Paragraph

“45” are intended to or could be construed as asserting factual allegations directed at Aeroflot and a



                                                  6
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 7 of 11




specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “45” of the Complaint.

       46.     Answering Paragraph “46” of the Complaint, Aeroflot incorporates by reference its

responses to Paragraphs “1” through “45,” inclusive, of this Answer as if fully set forth herein.

       47.     The allegations contained in Paragraph “47” of the Complaint consist of

conclusions of law to which no response is required. To the extent that the allegations contained

in Paragraph “47” are intended to or could be construed as asserting factual allegations directed

at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies the

allegations contained in Paragraph “47” of the Complaint.

       48.     The allegations contained in Paragraph “48” of the Complaint consist of conclusions

of law to which no response is required. To the extent that the allegations contained in Paragraph

“48” are intended to or could be construed as asserting factual allegations directed at Aeroflot and a

specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “48” of the Complaint.

       49.     The allegations contained in Paragraph “49” of the Complaint consist of conclusions

of law to which no response is required. To the extent that the allegations contained in Paragraph

“49” are intended to or could be construed as asserting factual allegations directed at Aeroflot and a

specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “49” of the Complaint.

       50.      The allegations contained in Paragraph “50” of the Complaint consist of

conclusions of law to which no response is required. To the extent that the allegations contained

in Paragraph “50” are intended to or could be construed as asserting factual allegations directed

at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies the

allegations contained in Paragraph “50” of the Complaint.
                                                  7
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 8 of 11




       51.     Answering Paragraph “51” of the Complaint, Aeroflot incorporates by reference its

responses to Paragraphs “1” through “50,” inclusive, of this Answer as if fully set forth herein.

       52.     The allegations contained in Paragraph “52” of the Complaint consist of

conclusions of law to which no response is required. To the extent that the allegations contained

in Paragraph “52” are intended to or could be construed as asserting factual allegations directed

at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies the

allegations contained in Paragraph “52” of the Complaint.

       53.     The allegations contained in Paragraph “53” of the Complaint consist of conclusions

of law to which no response is required. To the extent that the allegations contained in Paragraph

“53” are intended to or could be construed as asserting factual allegations directed at Aeroflot and a

specific admission or denial is deemed necessary, Aeroflot denies the allegations contained in

Paragraph “53” of the Complaint.

       54.     The allegations contained in Paragraph “54” of the Complaint consist of conclusions

of law to which no response is required and/or are not directed at Aeroflot. To the extent that the

allegations contained in Paragraph “54” are intended to or could be construed as asserting factual

allegations directed at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot

denies knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph “54” of the Complaint.

       55.     The allegations contained in Paragraph “55” of the Complaint consist of

conclusions of law to which no response is required. To the extent that the allegations contained

in Paragraph “55” are intended to or could be construed as asserting factual allegations directed

at Aeroflot and a specific admission or denial is deemed necessary, Aeroflot denies the

allegations contained in Paragraph “55” of the Complaint.



                                                  8
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 9 of 11




                               FIRST AFFIRMATIVE DEFENSE

        56.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        57.     The transportation out of which the subject matter of this action arose was

“international carriage” within the Montreal Convention and the rights of the parties are

governed exclusively by the provisions of the Montreal Convention.

                               THIRD AFFIRMATIVE DEFENSE

        58.     Aeroflot is not liable to Plaintiff because Plaintiff failed to file a timely notice of

claim pursuant to Article 31 of the Montreal Convention.

                              FOURTH AFFIRMATIVE DEFENSE

         59.    Aeroflot’s liability, if any, to Plaintiff is limited by Article 22 of the Montreal

Convention, which limits Plaintiff’s recovery to 22 Special Drawing Rights per kilogram of

cargo as set forth in the air waybill.

                               FIFTH AFFIRMATIVE DEFENSE

         60.    Aeroflot is not liable for Plaintiff’s alleged damages because Aeroflot, its

servants, and its agents took all measures that could reasonably be required to avoid the alleged

damage or it was impossible for to take such measures. See Montreal Convention, Art. 19.

                               SIXTH AFFIRMATIVE DEFENSE

         61.    All or part of the damages allegedly sustained by Plaintiff were contributed to

and/or caused by the direct and proximate negligence of other parties or persons or their agents,

employees who were in privity with Plaintiff and over whom Aeroflot had no control and for

whose acts or omissions Aeroflot is not liable or responsible and, accordingly, in the event that

Aeroflot is found to be liable, which liability is expressly denied, Aeroflot will be entitled to a



                                                  9
         Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 10 of 11




finding of comparative and/or contributory negligence or fault and, thereafter, indemnification,

contribution or apportionment pursuant to the applicable law.

                                  SEVENTH AFFIRMATIVE DEFENSE

         62.      All or part of the damages allegedly sustained by Plaintiff were caused, in whole

or in part, by the acts or omissions of other persons or entities or their agents, employees, over

whom Aeroflot had no supervision or control, those acts or omissions being the sole and

proximate cause or an intervening or superseding cause of any damages claimed by Plaintiff and,

accordingly, in the event that Aeroflot is found to be liable, which liability is expressly denied,

Aeroflot will be entitled to a finding of comparative and/or contributory negligence or fault and,

thereafter, indemnification, contribution or apportionment pursuant to the applicable law.

                               EIGHTH AFFIRMATIVE DEFENSE

         63.      Aeroflot is an “agency or instrumentality of a foreign state” within the meaning of

28 U.S.C. § 1603, and therefore is entitled to all the rights, privileges, protections and defenses

afforded by the Foreign Sovereign Immunities Act of the United States, including the right to a

non-jury trial.

         WHEREFORE, Defendant Aeroflot Russian Airlines demands judgment dismissing the

Complaint in its entirety or, alternatively, judgment limiting its liability pursuant to the foregoing,

together with all other relief which to this court may seem just and proper in the circumstances.


Dated:            New York, New York
                  September 14, 2020
                                                Respectfully submitted,

                                                CONDON & FORSYTH LLP

                                                By________________________________
                                                      Anthony U. Battista
                                                      abattista@condonlaw.com


                                                  10
Case 1:20-cv-04883-DLC Document 17 Filed 09/14/20 Page 11 of 11




                            7 Times Square - 18th Floor
                            New York, New York 10036
                            Telephone: (212) 490-9100
                            Facsimile: (212) 370-4453




                              11
